      Case: 1:21-cv-03401 Document #: 3 Filed: 06/24/21 Page 1 of 4 PageID #:3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

TRUSTEES OF CHICAGO REGIONAL COUNCIL                   )
OF CARPENTERS PENSION FUND, CHICAGO                    )
REGIONAL COUNCIL OF CARPENTERS                         )
WELFARE FUND, CHICAGO REGIONAL                         )
COUNCIL OF CARPENTERS SUPPLEMENTAL                     )
RETIREMENT FUND, and the CHICAGO                       )
REGIONAL COUNCIL OF CARPENTERS                         )      Case No.
APPRENTICE & TRAINEE PROGRAM FUND,                     )
                                                       )
                                  Plaintiffs,          )
                                                       )      Judge
      vs.                                              )
                                                       )
EMPIRE CONSTRUCTION COMPANY                            )
                                                       )
                                  Defendant.           )

                                     COMPLAINT

      Now come the Plaintiffs, the Trustees of the Chicago Regional Council of

Carpenters Pension Fund, et al., by their attorney, Nicholas E. Kasmer of McGann,

Ketterman, & Rioux complaining of the Defendant, EMPIRE CONSTRUCTION

COMPANY, and allege as follows:

      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132 and 185).

Jurisdiction is founded on the existence of questions arising thereunder.

      2.     The Chicago Regional Council of Carpenters Pension Fund, the Chicago

Regional Council of Carpenters Welfare Fund, Chicago Regional Council of Carpenters
      Case: 1:21-cv-03401 Document #: 3 Filed: 06/24/21 Page 2 of 4 PageID #:4




Supplemental Retirement Funds, and the Chicago Regional Council of Carpenters

Apprentice Training Fund ("Trust Funds") receive contributions from numerous

employers pursuant to Collective Bargaining Agreements between the employers and

the Chicago Regional Council of Carpenters, ("Union"), and therefore, are

multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12 East

Erie, Chicago, Illinois and venue is proper in the Northern District of Illinois.

       3.     EMPIRE CONSTRUCTION COMPANY, is an employer engaged in an

industry affecting commerce entered into a Collective Bargaining Agreement whose

terms require itself to pay fringe benefits to the Trust Funds.

       4.     The Collective Bargaining Agreement also binds EMPIRE

CONSTRUCTION COMPANY, to the provisions of the Agreement and Declarations of

Trust that created the Trust Funds ("Trust Agreements").

       5.     EMPIRE CONSTRUCTION COMPANY is required to make contributions

to the Trust Funds for each hour worked by its carpenter employees at the rate and in

the manner specified in the Collective Bargaining Agreements and Trust Agreements.

In addition, EMPIRE CONSTRUCTION COMPANY, is required to make contributions

to the Trust Funds measured by the hours worked by subcontractors that are not

signatory to a Collective Bargaining Agreement with the Union.

       6.     Pursuant to the provisions of the Trust Agreements and the Collective

Bargaining Agreements, EMPIRE CONSTRUCTION COMPANY, is required to provide


                                              2
      Case: 1:21-cv-03401 Document #: 3 Filed: 06/24/21 Page 3 of 4 PageID #:5




access to the records necessary for the Trust Funds to determine whether there has been

compliance with the obligation to contribute to the Trust Funds.

       7.     EMPIRE CONSTRUCTION COMPANY breached the provisions of the

Collective Bargaining Agreement by failing to allow Plaintiffs to complete an audit of

Defendant's books and records for the period June 2019 through June 2020, after

demand for audit was made upon EMPIRE CONSTRUCTION COMPANY.

       8.     Plaintiffs have been required to employ the undersigned attorneys to

compel the audit of the Defendant’s books and records.

       9.     EMPIRE CONSTRUCTION COMPANY, is obligated to pay the attorney

and auditor fees and court costs incurred by the Plaintiffs pursuant to the Collective

Bargaining Agreements, the Trust Agreements and/or 29 U.S.C. §1132(g)(2)(D).

       10.    According to the Collective Bargaining Agreement, the Trust Agreements

and/or 29 U.S.C. §1132(g), EMPIRE CONSTRUCTION COMPANY, is obligated to pay

any fringe benefit contributions shown to be due upon completion of the audit, as well

as liquidated damages and interest.

       11.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are entitled to an amount

equal to the greater of:

       (a)    double interest; or
       (b)    interest plus liquidated damages.


       WHEREFORE, Plaintiffs pray:



                                            3
     Case: 1:21-cv-03401 Document #: 3 Filed: 06/24/21 Page 4 of 4 PageID #:6




      A. That the Defendant, EMPIRE CONSTRUCTION COMPANY, be
         required to provide access to its records within ten (10) days for the
         period of June 1, 2019 through June 30, 2020, so that the audit can be
         completed.
      B. That Defendant, EMPIRE CONSTRUCTION COMPANY, be ordered
         to pay all contributions shown to be due upon completion of the audit.
      C. That Defendant, EMPIRE CONSTRUCTION COMPANY, be ordered
         to pay the attorney and auditor fees and costs incurred by the
         Plaintiffs.
      D. That Defendant, EMPIRE CONSTRUCTION COMPANY, be ordered
         to pay liquidated damages and interest.
      E. That Plaintiffs have such other and further relief as by the Court may
         be deemed just and equitable all at the Defendant's cost.

                                        Respectfully Submitted,
                                        TRUSTEES OF THE CHICAGO REGIONAL
                                        COUNCIL PENSION FUND et al.

                                              s/Nicholas E. Kasmer
                                        By: ________________________
                                              Nicholas E. Kasmer

Nicholas E. Kasmer
Attorney for Plaintiffs
McGann, Ketterman, & Rioux
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601




                                           4
